  Case 1:21-cv-00122-PLM-RSK ECF No. 5, PageID.21 Filed 02/11/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

FRANK ANTHONY MELCHOR,

                      Petitioner,                   Case No. 1:21-cv-122

v.                                                  Honorable Paul L. Maloney

DARRELL STEWARD,

                      Respondent.
____________________________/

                                         JUDGMENT

               In accordance with the opinion entered this day:

               IT IS ORDERED that the petition for writ of habeas corpus is DISMISSED

WITH PREJUDICE under Rule 4 of the Rules Governing § 2254 Cases for failure to raise a

meritorious federal claim.



Dated:   February 11, 2021                          /s/ Paul L. Maloney
                                                     Paul L. Maloney
                                                     United States District Judge
